United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 96-3984
                                 ___________

David W. Ross,                          *
                                        *
              Appellant,                *
                                        *
       v.                               *
                                        *   Appeal from the United States
Mike Hukabee, as Chief Executive        *   District Court for the
Officer of the State of Arkansas;       *   Eastern District of Arkansas.
Phil Batt, as Chief Executive Officer   *      [UNPUBLISHED]
of the State of Idaho,                  *
                                        *
              Defendants,               *
                                        *
Darlene V. Ross,                        *
                                        *
              Appellee.                 *
                                   ___________

                         Submitted: October 29, 1997

                              Filed: November 4, 1997
                                 ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.
       David W. Ross, an Arkansas citizen, appeals from the district court’s1 order
setting aside his default judgment against Darlene V. Ross and dismissing the case
against her with prejudice, in his action brought pursuant to the Religious Freedom
Restoration Act, 42 U.S.C. § 2000bb (RFRA). While this appeal was pending, the
Supreme Court decided City of Boerne v. Flores, 117 S. Ct. 2157, 2172 (1997), in
which it struck down RFRA as unconstitutional. The RFRA claim is thus no longer
viable, see Montano v. Hedgepeth, 120 F.3d 844, 847 n.8 (8th Cir. 1997). To the
extent that they have not become moot, Ross’s remaining arguments are without merit.

      The judgment is affirmed.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Elsijane Trimble Roy, United States District Judge for the
Eastern District of Arkansas.

                                        -2-